DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley et al. [Cooley, US 20180135408] in view of Wilson et al. [Wilson, US 20160259085].
As to claim 1. Cooley discloses An electromagnetic (EM) telemetry system of a wellbore drilling and production environment, the system comprising: 
at least one downhole sensor, downhole Electromagnetic EM telemetry system 100 receives data from downhole sensors to be transmitted to the surface, [fig. 1, 2, 0139, 0140]; 
a downhole transceiver, downhole Electromagnetic EM telemetry system 100, [fig. 2], comprising:
an encoded signal transmitter, [0146, 0301, 0314], the encoded signal transmitter configured to transmit data collected by the at least one downhole sensor, [0140, 0141]; and
a demodulator configured to demodulate signals received by the downhole transceiver, [0213]; and
an encoded signal receiver comprising one or more electrodes, electrodes 503, [fig. 1, 0224], and configured to utilize the one or more electrodes to measure a voltage signal between at least one of the one or more electrodes, [0035] and a wellhead of the wellbore, [0035] one of the electrode is electrically connected to the drill string.
Cooley fails to explicitly disclose wherein the electrodes are active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 2. Cooley discloses The system of claim 1, wherein the downhole sensor is communicatively coupled to the transceiver, [0140, 0141].

claim 3. Cooley discloses The system of claim 1, wherein the encoded signal receiver is disposed at a surface of the wellbore drilling and production environment, [fig. 1, 9, 0223].

As to claim 4. Cooley discloses The system of claim 1, wherein the encoded signal transmitter transmits an encoded signal comprising the data collected by the at least one downhole sensor, [0140, 0141, 0146].

As to claim 5. Cooley discloses The system of claim 1, wherein the one or more electrodes each in series with an amplifier, [fig. 9, 10] wherein the amplifier 603 is connected in series with the electrodes.
Cooley fails to explicitly disclose wherein the electrode is an active counter electrode each comprise a galvanic electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 6. Cooley fails to disclose The system of claim 5, wherein the galvanic electrode comprises a metal-metal salt porous pot.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].


As to claim 7. Cooley fails to disclose The system of claim 5, wherein the galvanic electrode comprises a metal rod, a metal plate, an adjacent well casing, or an abandoned wellhead.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 8. Cooley discloses The system of claim 5, wherein the amplifier includes a negative feedback loop, [0224, fig. 1]; wherein the electrode is connected in series with an amplifier, [fig. 9, 10]; wherein the amplifier has a negative feedback loop, [fig. 11A, 0261].

As to claim 9. Cooley discloses The system of claim 1, wherein the one or more electrodes are positioned beneath a surface of a formation, [fig. 1].
Cooley fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].


As to claim 10. Cooley discloses The system of claim 1, wherein the one or more electrodes comprise at least two electrodes, [fig. 9], and the encoded signal receiver is configured to measure a potential difference between two of the at least two electrodes, [0035].
Cooley fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 11. Cooley discloses The system of claim 1, wherein one of the one or more electrodes comprises an active wellhead of the wellbore drilling and production environment, [0035] one of the electrode is electrically connected to the drill string.
Cooley fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].


As to claim 12. Cooley discloses The system of claim 1, wherein the one or more electrodes are arranged in an array configuration, [0224] multiple electrodes arranged to capture more signals.
Cooley fails to explicitly disclose wherein the electrode is an active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 18. Cooley discloses An electromagnetic (EM) telemetry system, comprising: 
at least one downhole sensor, downhole Electromagnetic EM telemetry system 100 receives data from downhole sensors to be transmitted to the surface, [fig. 1, 2, 0139, 0140];
a downhole transceiver, downhole Electromagnetic EM telemetry system 100, [fig. 2], comprising:
an encoded signal transmitter, [0146, 0301, 0314], the encoded signal transmitter configured to transmit data collected by the at least one downhole sensor, [0140, 0141]; and
a demodulator configured to demodulate signals received by the downhole transceiver, [0213]; and 
an encoded signal receiver comprising one or more electrodes, electrodes 503, [fig. 1, 0224], the one or more electrodes in series with an amplifier, [fig. 9, 10] wherein the amplifier 603 is connected in series with the electrodes, and configured to receive the encoded signal from the formation, [02216] , and the encoded signal receiver being configured to utilize the one or more electrodes to measure a voltage signal between at least one of the one or more electrodes, [0035] and a wellhead of the wellbore, [0035] one of the electrode is electrically connected to the drill string.
Cooley fails to explicitly disclose wherein the electrode is an active counter electrode each comprise a galvanic electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 19. Are rejected with the same prior arts and reasoning as to that of claim 8.

As to claim 20. Cooley discloses The system of claim 18, wherein the amplifier comprises an input impedance of between 500 kOhm and 10 MOhm, [0270].

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Wilson and Kerbs [US 4015234].
As to claim 13. Cooley discloses A method for communicating with a downhole transceiver, the method comprising:
receiving a first encoded signal using an electrode, [0221]; 
demodulating the first encoded signal, [0228, 0229];
decoding the first encoded signal after the first encoded signal is demodulated, [0221]; 
encoding a second encoded signal, [0229] the demodulator can emplment encoding; and
utilizing the electrode to measure a voltage signal between the electrode, [0035], and a wellhead of the wellbore, [0035] one of the electrode is electrically connected to the drill string.
Cooley fails to explicitly disclose wherein the electrodes are active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.
The combination of Cooley and Wilson fails to disclose that the method further transmitting the second encoded signal using the active counter electrode.
Kerbs teaches borehole transmitter wherein an electrode at the surface is used to transmit instructions to a downhole controller, [col. 3, lines 61-66].


As to claim 14. Cooley discloses The method of claim 13, wherein the first encoded signal carries data including one or more of measurement-while-drilling data and logging-while drilling data, [0140].

As to claim 15. The combination of Cooley and Wilson fails to disclose The method of claim 13, wherein the second encoded signal carries data including instructions for downhole equipment coupled to the downhole transceiver.
Kerbs teaches borehole transmitter wherein an electrode at the surface is used to transmit instructions to a downhole controller, [col. 3, lines 61-66].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Cooley and Wilson with that of Kerbs so that the system uses the same equipment used for receiving signals from downhole to transmit instructions to the downhole equipment.

As to claim 16. Cooley discloses The method of claim 13, wherein receiving the first encoded signal comprises: receiving a first voltage signal at the electrode, [0224]; receiving a second voltage signal at a wellhead, [0224] wherein the second electrode can be the drill ; and measuring a voltage difference between the first voltage signal and the second voltage signal, [0035].
Cooley fails to explicitly disclose wherein the electrodes are active counter electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

As to claim 17. Cooley discloses The method of claim 13, wherein the electrode is in series with an amplifier, [fig. 9, 10] wherein the amplifier 603 is connected in series with the electrodes.
Cooley fails to explicitly disclose wherein the active counter electrode each comprise a galvanic electrode.
Wilson teaches a wellbore system comprising an active counter electrode 122 on the surface, [fig. 1], in the form of a galvanic metal/metal-salt electrode, [0026].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cooley with that of Wilson so that the system can be implemented to further approximate the size shape and depth of air-filed caves.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Benyam Haile/Primary Examiner, Art Unit 2688